Citation Nr: 9917223	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the eyelids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1972.  

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for residuals 
of burns of the left hand, residuals of injuries to the eyes 
and eyelids, and for a skin disorder as a result of exposure 
to Agent Orange in service.  

The veteran testified at hearings at the RO in March 1993 and 
in November 1995 before RO personnel, and in May 1997 before 
the undersigned member of the Board of Veterans' Appeals 
(Board).  The Board, in a March 1998 decision, denied service 
connection for residuals of burns of the left hand, residuals 
of injuries to the eyes, and for a skin disorder as a result 
of exposure to Agent Orange in service.  The issue of service 
connection for residuals of injury to the eyelids was 
remanded to the RO for further development.  


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Stegall v. West, 11  
Vet. App. 268 (1998) held that a remand by the Board confers 
on the veteran as a matter of law, the right to compliance 
with the remand orders.  It imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.

The veteran contends that he sustained injury to his eyelids 
when the mirror on the side of a vehicle in which he was 
riding was hit and shattered by another vehicle.  Shards of 
the shattered mirror hit the veteran in the face.  As a 
result of that incident the veteran contends he has residuals 
of injuries to the eyelids.

The VA examiner in July 1991 noted that the veteran reported 
that he had sustained an eye injury, glass in both eyes.  
Examination of the veteran eyes revealed scars "from above 
injury" and resulted in a diagnosis of minimal lid scarring 
secondary to injury.  A VA examination of the veteran's eyes 
in March 1993 did not reveal any scarring of the lid.  The 
examiner specifically stated that there were no residuals of 
an eye injury.

The Board ordered a VA examination to determine whether the 
veteran has scarring of the eyelids or any residual of injury 
to the eyelids.  A VA examination was performed in October 
1998.  The VA examiner stated that the lids functioned 
normally.  

In a statement dated in June 1999, the veteran's 
representative pointed out the VA examiner did not 
specifically comment on whether or not the veteran had 
scarring of the eyelids.  

In order the ensure the compliance with the remand of March 
1998, the claim is remanded to the RO for the following 
action: 

The RO should arrange for the veteran to 
be scheduled for an examination to 
determine if he has any current residuals 
of an injury to the eyelids.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
review the results of the examination of 
July 1991 which resulted in a diagnosis 
of minimal lid scarring secondary to 
injury and specifically comment on the 
presence or absence of any current 
scarring of the eyelids.  If examination 
reveals scarring of the eyelids, the 
examiner should elicit from the veteran 
his account of the in-service injury to 
his eyes and render an opinion as to 
whether it is at least as likely as not 
that the scarring is due to the in-
service injury.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, 
the veteran and his representative should be provided with a 
supplemental statement of the case and be given the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


